Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
             Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 1 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
             Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 2 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
             Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 3 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
             Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 4 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
             Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 5 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
             Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 6 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
             Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 7 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
             Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 8 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
             Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 9 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 10 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 11 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 12 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 13 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 14 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 15 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 16 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 17 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 18 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 19 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 20 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 21 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 22 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 23 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 24 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 25 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 26 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 27 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 28 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 29 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 30 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 31 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 32 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 33 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 34 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 35 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 36 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 37 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 38 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 39 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 40 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 41 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 42 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 43 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 44 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 45 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 46 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 47 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 48 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 49 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 50 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 51 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 52 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 53 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 54 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 55 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 56 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 57 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 58 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 59 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 60 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 61 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 62 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 63 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 64 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 65 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 66 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 67 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 68 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 69 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 70 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 71 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 72 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 73 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 74 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 75 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 76 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 77 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 78 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 79 of 80
Case 19-01225-KCF Doc 1-7 Filed 04/27/19 Entered 04/27/19 15:47:35    Desc
            Exhibit C - Part 5 of 5 Nolan Decl. Ex. 1 Page 80 of 80
